           Case 19-30082-KKS      Doc 36     Filed 07/24/19   Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE:        MARTIN JAMES DEKOM, SR.


                  DEBTOR(S).                       CHAPTER: 13
                                                 / CASE NO: 19-30082-KKS

     ORDER GRANTING MOTION TO CONTINUE HEARING (DOC. #42)

      THIS CAUSE, having come before the Court upon Debtor’s Motion to

Continue the Confirmation Hearing (DOC. #42) set for August 14, 2019 at 9:00

a.m. and the Court being otherwise fully advised in the premises, it is

      ORDERED AND ADJUDGED that

      1.      Debtor’s Motion is hereby GRANTED.

      2.      This matter shall be continued for at least sixty (60) days.

         Dated: July 24, 2019.

                                           KAREN K. SPECIE
                                           United States Bankruptcy Judge

Prepared By:

Amy Logan Sliva

Attorney, Amy Logan Sliva, shall serve a copy of the Order on all interested
parties and file a certificate or service with the Court within there (3) days.
